Citation Nr: 1449253	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from November 1984 to May 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to obstructive sleep apnea (OSA).

The Veteran provided testimony during a hearing before the undersigned at the RO in April 2013.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran has current OSA which began during active military service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for OSA have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain duties to notify and assist claimants.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014).  As the Board is granting service connection for OSA, the issue on appeal is substantiated, and there are no further notification or assistance duties with regard to that issue.

The record shows that the Veteran was diagnosed with OSA by sleep study in August 2006.  Service treatment records document complaints of a lack of energy and a lack of sleep as well as weight gain, which he asserts are related to and proof of the incurrence of sleep apnea during service.  He testified at the Board hearing that during service, the focus was on his sinus issues, and so the reported symptoms were not given further consideration.  He also reported that during service, his shipmates complained about his snoring loudly at night and would shake him awake because the noises he made while sleeping, described as rattling or choking noises, made it sound like he was in distress.  The Veteran testified that the symptoms he experienced during service had continued ever since he was diagnosed with and began treatment for OSA.     

The Veteran submitted a January 2007 statement from his private physician, which stated that, after reviewing the Veteran's Navy medical records, it was clear he had symptoms then suggesting that he had OSA.  Specifically, the physician noted the Veteran's weight gain, daytime sleepiness, and hypertension, which were supportive of, although not diagnostic for, OSA.  The physician stated that it was his opinion that the Veteran had OSA during service, but he had no way to prove it.  He also noted that overnight polysomnography was relatively uncommon at that time and the diagnosis was mostly made by physicians simply watching the patients sleep and noting prolonged periods of OSA.  

The Board notes that a VA examination and opinion was obtained in March 2011, where a negative etiology opinion was provided.  However, in response to the private physician's opinion, an addendum was obtained in September 2012 and a report of contact with the examiner was documented in November 2012.  The VA examiner stated that the Veteran's OSA is caused by his obesity and, if his obesity is related to military service, OSA would be related to service too.  Regarding the service treatment records, the examiner stated that they were vague and did not support a finding of OSA during service.  

Both the VA examiner and the private physician had the benefit of reviewing the service treatment records and both considered them in their opinions.  The private physician concluded that the Veteran's obesity was a symptom of his OSA, rather than the cause, as the VA examiner concluded.  However, the Board notes that the VA examiner did not consider any of the Veteran's reports regarding the onset of OSA symptoms during service in rendering the negative opinions nor did the examiner have the benefit of reviewing the Board hearing testimony provided after that examination and addendum.  

The Board finds that the Veteran is competent to report such symptoms or what he was told about his symptoms by those who witnessed him sleeping during service and finds his reports to be credible.  His account is credible. 

At the very least, the evidence of record is in equipoise.  Resolving doubt in favor of the Veteran, the record supports a finding of a nexus between the Veteran's current obstructive sleep apnea and service; therefore, service connection is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for obstructive sleep apnea is granted.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


